Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                       Chief Justice:         Justices:



Opinion                                                Robert P. Young, Jr. Michael F. Cavanagh
                                                                            Marilyn Kelly
                                                                            Stephen J. Markman
                                                                            Diane M. Hathaway
                                                                            Mary Beth Kelly
                                                                            Brian K. Zahra

                                                                 FILED JANUARY 27, 2012

                             STATE OF MICHIGAN

                                    SUPREME COURT


 In re Honorable JAMES M. JUSTIN                               No. 142076
 Judge, 12th District Court.




 BEFORE THE ENTIRE BENCH

 YOUNG, C.J.


       The Judicial Tenure Commission (JTC) has recommended that this Court remove

 respondent, 12th District Court Judge James Justin, from office for numerous instances of

 documented judicial misconduct. Respondent’s multitudinous acts of proved misconduct

 sketch a common theme: respondent failed to follow the law, apparently believing that it

 simply did not apply to him.

       Instances of respondent’s judicial misconduct include “fixing” (personally and

 surreptitiously dismissing) traffic citations issued to himself, his spouse, and his staff;

 preventing the transmission of or altering court information that was legally required to
have been transmitted to the Secretary of State;1 dismissing cases without conducting

hearings or involving the prosecutor; failing to follow plea agreements; and making false

statements under oath during the JTC hearing.

         In this case, respondent’s fixing of traffic tickets issued to himself, his family, and

staff alone warrants the most severe of sanctions. However, respondent’s substantiated

misconduct is much more extensive.            The duration, scope, and sheer number of

respondent’s substantiated acts of misconduct are without precedent in Michigan judicial

disciplinary cases. Respondent’s long-term pattern of judicial misconduct constitutes a

negation of the proper exercise of judicial authority that more than justifies the sanction

imposed.

         We order respondent’s removal from office. Moreover, we order the JTC to

submit a bill of costs, itemizing what portion of the costs may be attributed to the conduct

or statements of respondent that give rise to liability for the payment of “costs, fees, and

expenses incurred by the [JTC] in prosecuting the complaint . . . .” MCR 9.205(B).

                                                I

         On November 12, 2010, the JTC filed Formal Complaint No. 87 against Judge

Justin,2 alleging that he had committed judicial misconduct in violation of Const 1963, art


1
  Pursuant to MCL 257.732, courts are required to forward an “abstract,” or synopsis, of a
person’s court record to the Secretary of State for violations of the Michigan Vehicle
Code, MCL 257.1 et seq., specified statutory violations, and corresponding local
ordinance violations. “The failure, refusal, or neglect of a person to comply with” the
requirements of MCL 257.732 “constitutes misconduct in office and is grounds for
removal from office.” MCL 257.732(14).
2
    An amended formal complaint was filed on January 24, 2011.



                                                2
6, § 30;3 MCR 9.104(1), (2), and (4)4 and MCR 9.205;5 and Canons 1,6 2(A) through

(C),7 and 3(A)(1),8 (4), and (5)9 of the Michigan Code of Judicial Conduct.                   The

complaint alleged eight counts of misconduct.

3
    Const 1963, art 6, § 30(2) states in part:

                  On recommendation of the judicial tenure commission, the supreme
         court may censure, suspend with or without salary, retire or remove a judge
         for . . . misconduct in office . . . or conduct that is clearly prejudicial to the
         administration of justice.
4
    MCR 9.104 states in part:

                (A) The following acts or omissions by an attorney, individually or
         in concert with another person, are misconduct and grounds for discipline,
         whether or not occurring in the course of an attorney-client relationship:

                 (1) conduct prejudicial to the proper administration of justice;

               (2) conduct that exposes the legal profession or the courts to
         obloquy, contempt, censure, or reproach;

                                                 * * *

               (4) conduct that violates the standards or rules of professional
         responsibility adopted by the Supreme Court[.]
5
    MCR 9.205 states in part:

                (A) Responsibility of Judge. A judge is personally responsible for
         the judge’s own behavior and for the proper conduct and administration of
         the court in which the judge presides.

                (B) Grounds for Action. A judge is subject to censure, suspension
         with or without pay, retirement, or removal for . . . misconduct in office . . .
         or conduct that is clearly prejudicial to the administration of justice. . . .

                 (1) Misconduct in office includes, but is not limited to:

                 (a) persistent incompetence in the performance of judicial duties;


                                                   3
                (b) persistent neglect in the timely performance of judicial duties;

                (c) persistent failure to treat persons fairly and courteously;

               (d) treatment of a person unfairly or discourteously because of the
         person’s race, gender, or other protected personal characteristic;

               (e) misuse of judicial office for personal advantage or gain, or for the
         advantage or gain of another; and

                  (f) failure to cooperate with a reasonable request made by the [JTC]
         in its investigation of a judge.
6
    Code of Judicial Conduct, Canon 1 states in part:

                 An independent and honorable judiciary is indispensable to justice in
         our society. A judge should participate in establishing, maintaining, and
         enforcing, and should personally observe, high standards of conduct so that
         the integrity and independence of the judiciary may be preserved. A judge
         should always be aware that the judicial system is for the benefit of the
         litigant and the public, not the judiciary.
7
    Code of Judicial Conduct, Canon 2 states in part:

               A. Public confidence in the judiciary is eroded by irresponsible or
         improper conduct by judges. A judge must avoid all impropriety and
         appearance of impropriety. . . .

                 B. A judge should respect and observe the law. At all times, the
         conduct and manner of a judge should promote public confidence in the
         integrity and impartiality of the judiciary. Without regard to a person’s
         race, gender, or other protected personal characteristic, a judge should treat
         every person fairly, with courtesy and respect.

                 C. A judge should not allow family, social, or other relationships to
         influence judicial conduct or judgment. A judge should not use the prestige
         of office to advance personal business interests or those of others.



                                                4
                          A. THE FINDINGS OF THE MASTER

         On November 29, 2010, this Court appointed the Honorable Pamela J. McCabe as

master to hear the case. The master’s report, filed on March 24, 2011, concluded that

seven of the eight counts of judicial misconduct alleged in the amended complaint had

been proved by a preponderance of the evidence. The allegations and the relevant

findings of fact are as follows.

                     COUNT 1: INAPPROPRIATE DISMISSAL OF CASES

         The first count of the complaint alleged that respondent had dismissed cases and

inappropriately disposed of cases without holding hearings and without notice to or the

authorization of the prosecuting attorney. Perhaps most significant, the master found that

this count had been proved and included respondent’s admission that he dismissed four



8
  The alleged violations of Canon 3(A)(1) included, but were expressly not limited to,
violations of MCL 257.732; MCL 257.328; MCL 257.907; MCL 769.1(f); MCL 769.6;
MCL 771.1(2); MCL 772.1 et seq.; and MCL 780.621.
9
    Code of Judicial Conduct, Canon 3(A) provides in part:

              (1) A judge should be faithful to the law and maintain professional
         competence in it. . . .

                                           * * *

                (4) A judge shall not initiate, permit, or consider ex parte
         communications, or consider other communications made to the judge
         outside the presence of the parties concerning a pending or impending
         proceeding . . . .

                                           * * *

                (5) A judge should dispose promptly of the business of the court.



                                              5
citations issued to himself,10 five citations issued to his wife,11 and citations issued to his

court officer and court reporter.12 All the tickets had been dismissed “after explanation,”

but without a hearing or advising the prosecutor.

         Beyond concluding that respondent had fixed tickets for himself, his wife, and his

staff, the master also concluded that respondent had engaged in a pattern of favoritism

and “conferred favored status on many who came before him.” The master’s report cited

two illustrations of respondent’s pattern of leniency and favoritism.13 The master also


10
   The master noted that respondent claimed to have a defense to his parking citations:
that someone else was driving his vehicle. Moreover, respondent “expressed no regret”
about fixing his own tickets.
11
  Respondent’s wife had received three speeding tickets, a citation for having defective
equipment, and a citation for disobeying a stop sign. The five citations were issued
between November 2000 and October 2009.
12
     Each staff member had received a citation for speeding.
13
  The first instance involved a defendant by the last name of Wilson. In 2005, Wilson
pleaded guilty to two counts of driving without a license and violations of child-restraint
requirements. When she failed to pay the fines and costs, a bench warrant was issued by
another judge of the 12th District Court. In February 2008, respondent set aside the
guilty pleas and, contrary to law, removed the abstracts of conviction from the court’s
computer system. That same month, Wilson pleaded guilty to seven counts of driving
without a license. While those cases were pending, Wilson accumulated three additional
violations of driving without a license, as well as other civil infractions and a
misdemeanor. The master noted that Wilson pleaded guilty to 10 counts of driving
without a license, but respondent waived all the fines and costs and stopped all 10
abstracts from being sent to the Secretary of State, resulting in Wilson’s avoiding the fees
required by MCL 257.732a. The master further noted that respondent had stopped all the
abstracts and waived the fines and costs without notice to the prosecutor.

        The second instance of favoritism involved a defendant named Wheeler, who had
pleaded guilty in 2009 to failing to file a 2005 tax return. In addition to paying her tax
liability, Wheeler paid $125 in fines and costs. Afterward, Wheeler’s mother wrote a
letter to respondent, complaining of the “grave injustice” done to her daughter as a result


                                              6
found that at the hearing, the examiner had proved “many cases” in which respondent

dismissed charges or dismissed cases without the knowledge or approval of the

prosecutor. The master noted that this was often done at the arraignment, when the

prosecutor was not present.       The master cited two examples in support of her

conclusion.14 As one might expect when a judge refuses to allow one party to know

about, much less participate in, a judicial proceeding, the master rejected respondent’s

claims that he only dismissed cases if a “dismissal was inevitable” and that he only

dismissed citations when presented “with solid evidence justifying such action.”

                      COUNT 2: COURT RECORD ABSTRACTS

       The second count of the complaint, which the master concluded had been proved

by a preponderance of the evidence, alleged that respondent had improperly altered,

deleted, or stopped summaries of court records from being transmitted to the Secretary of

State as required by MCL 257.732. The master found that respondent had entered or

caused to be entered false information into the court’s judicial information system,

of the fines and costs. Five months after Wheeler pleaded guilty, respondent set aside the
guilty plea, dismissed the case, and returned the fines and costs, all without notice to the
city of Jackson. In correspondence sent to Wheeler and her mother, respondent indicated
that the “file should not have been opened” and that the “city doesn’t deserve any fines
and costs as a result of the opening of the file.”
14
   In the first case, a defendant named Brown had been charged with two crimes.
Respondent dismissed one count, and Brown pleaded guilty to the other. The township’s
attorney “was unaware of the case and had no knowledge of the dismissed charges.”

      In the second case, a defendant named Ross had received two citations for having
no proof of insurance and expired plates. Respondent dismissed the charges outright,
concluding that the “police were improperly stopping citizens for brake light violations.”
The dismissal of the case was done without notice to the prosecutor or a hearing.




                                             7
causing the cancellation of the abstracts.15 Additionally, the master found that respondent

had engaged in a pattern of dismissing, in violation of the law, tickets that may properly

be dismissed under certain circumstances16 and removed court record abstracts for such

tickets in violation of the law.17 The master rejected respondent’s claim that he “always

saw proof of insurance” before dismissing those tickets. In addition to the fact that most

of the cases presented were dismissed off the record, the master identified two specific

instances indicating that proof of insurance had not, in fact, always been provided before

tickets were dismissed.18

15
  Respondent admitted that he would cancel an abstract properly sent to the Secretary of
State by indicating that the previously transmitted abstract had been “sent in error.”
However, no error existed. Respondent simply wanted “the defendant to get his license
turned around” and avoid the imposition of sanctions by the Secretary of State.
16
  When a motorist receives a citation for having no proof of insurance, fines and costs
may not be assessed and an abstract may not be forwarded to the Secretary of State if,
before the appearance date on the citation, the motorist submits proof to the court that the
motor vehicle was insured at the time the violation occurred. MCL 257.328(3) (emphasis
added). When a motorist receives a citation for defective equipment, a court is required
to waive the “fine, costs, and assessments” if it receives certification “by a law
enforcement agency” that the defective equipment was repaired “before the appearance
date on the citation.” MCL 257.907(9) (emphasis added). The allegations established
that, contrary to law, respondent had dismissed tickets for both no proof of insurance and
defective equipment well after the appearance date on the citation.
17
   MCL 257.328(3)(b) requires that a court “not cause an abstract of the court record to
be forwarded to the secretary of state” if a motorist provides proof that the vehicle was
insured at the time of the violation “before the appearance date on the citation.”
(Emphasis added.) The allegations established that, contrary to law, respondent caused
court record summaries to be removed well after the appearance date on the citation.
18
   In the first case, a defendant named Smith defaulted on a citation for no proof of
insurance in November 2006. In July 2008, 20 months after Smith had defaulted,
respondent “removed the abstract with no proof of insurance produced.” In the second
case, a defendant named Stacey defaulted on a citation for having no proof of insurance
that had been issued in March 2009. Respondent testified that he removed the abstract in


                                             8
       The master also found that respondent had prevented court record abstracts from

being transmitted to the Secretary of State or caused abstracts to be deleted in violation of

the law. In 2007, the chief judge of the 12th District Court became aware that respondent

had deleted an abstract and discussed this with respondent. Respondent admitted that he

had mistakenly deleted the abstract. The chief judge told respondent to discontinue this

practice. However, because respondent continued the practice of stopping or deleting

court record abstracts, the chief judge removed respondent’s authority to directly access

the relevant portion of the court’s computer system in 2009. The master found that

respondent, undeterred, used others to continue this practice: respondent “sent ‘stacks’ of

notes to his court clerk” ordering her to “stop abstracts in cases which should be properly

abstracted.” In fact, respondent acknowledged that he had caused court record abstracts

to be stopped in order to “avoid further suspension” of a defendant’s driving privileges.

The master found that respondent “stopped multiple convictions for the same defendant,

deleted abstracts years after conviction, and for cases assigned to other judges.”

Moreover, the master concluded that respondent’s act of directly stopping abstracts and

ordering his clerk to do the same violated the law.

                     COUNT 3: EX PARTE COMMUNICATIONS

       The master found that the third count of the complaint had been proved by a

preponderance of the evidence because respondent had “engaged in ex parte

communications with defendants that resulted in dismissal of cases” in violation of

September 2009 and waived the fines and costs because the “vehicle was insured.”
However, Stacey acknowledged on the record that her automobile was not insured at the
time the citation was issued.



                                             9
Canon 3(A)(4). The master noted several cases in support of her conclusion, including ex

parte communications between respondent and his wife before he dismissed her five

tickets, as well as ex parte communications between respondent and his staff members

before dismissing their tickets. The master also cited respondent’s communications with

Roscina Ragland, as described later in the discussion of count seven, and respondent’s ex

parte communications with a woman named Jaime Chapman.19 The master indicated that

respondent admitted having dismissed cases after “discussing the matters in the hallway”

without the involvement of the prosecuting attorney because doing so provided

“optimum, convenient service.”

              COUNT 4: FAILURE TO FOLLOW PLEA AGREEMENTS

      The master found that the fourth count of the complaint had been proved by a

preponderance of the evidence because respondent had failed to follow plea agreements

between the prosecuting attorney and defendants without advising the prosecutor.

Respondent admitted that he had dismissed or reduced charges without the prosecutor’s

authorization after the defendant and prosecutor had reached a plea agreement.20 In other

19
   In April 2010, respondent was observed talking with Chapman about her traffic tickets
in the hallway of the courthouse. Subsequently, respondent went to the clerk’s office and
asked the staff to “make amendments to the charges.” Respondent dismissed Chapman’s
ticket for no proof of insurance, and Chapman pleaded guilty to having expired plates.
The staff member testified that she did not observe any proof of insurance and that
Chapman was “very grateful” and thanked respondent several times.
20
   One illustration the master cited involved a defendant named Goolsby, who had been
issued citations for driving with a suspended license and defective equipment. According
to the terms of the negotiated agreement, the case was to be adjourned for eight weeks so
that Goolsby could get his license reinstated. If he was successful, the original charges
would be dismissed and Goolsby would be permitted to plead guilty to two counts of
having improper license plates and pay $50 in costs for each count. However, respondent


                                           10
instances, respondent refused to order that a defendant pay the costs of prosecution after

the defendant specifically agreed to pay those costs as part of a negotiated plea

agreement. The master noted that respondent did not order costs in “most of the cases”

the examiner presented to the master. While respondent claimed that he did not order

payment of the costs of prosecution because “it would have been illegal to assess them,”

the master rejected this rationalization because respondent’s pattern of cost imposition

did not correlate to its legality.21 By respondent’s admission, he ordered costs when there

was no statutory authority to do so and failed to order them when the law expressly

allowed it.22 Rather than legal authority being the pivotal consideration in deciding

whether costs would be imposed, the master found that there was “no philosophical or

legal basis” underlying the imposition of costs. “The standard for respondent seemed to

be whether the defendant could pay, whether there would be any money to the court”

after costs were paid, and whether the defendant received a favorable plea bargain from

the prosecutor.




accepted a guilty plea to one count of improper plates, dismissed the other count entirely,
and did not order costs. The master also cited a similar case involving a defendant named
Cramer.
21
  The master also noted that several witnesses testified that, at the time costs were sought
in conjunction with plea agreements, respondent never indicated that he believed that the
imposition of costs was illegal.
22
   The master cited 31 cases in which respondent did not order a defendant to pay the
costs of prosecution in drunk driving cases although the law permitted it, 35 cases in
which respondent failed to order costs per the plea agreement, and 35 cases in which
respondent ordered a defendant to pay costs despite the lack of legal authority to do so.



                                            11
                        COUNT 5: INAPPROPRIATE DELAYS

       The master found that the fifth count of the complaint had been proved by a

preponderance of the evidence because respondent had “failed to promptly dispose of the

business of the court,” resulting in “dozens of cases” that were “pending for years.”23

The master also noted several cases that had been serially adjourned and left open for

extended periods until the defendants complied with special bond conditions imposed by

respondent, including writing book reports, getting a driver’s license restored, or getting

an A in math. Respondent’s continued adjournments and delays resulted in “chaos” for

the court staff, difficulty tracking files, and larger caseloads. The master found that after

numerous adjournments and delays, some defendants “eventually failed to appear” to

court and were arrested and imprisoned without bond as a consequence.24 The master

noted that while these cases were delayed, defendants frequently committed new

offenses, which were “oftentimes disposed of with no penalty.”



23
   One such case the master discussed involved a defendant named Wicks who was
arraigned in 2001 for two misdemeanor offenses. As of 2010, Wicks’s 2001 file
remained open because he had failed to comply with the terms of his sentence. While on
probation, Wicks pleaded guilty to an offense in 2004. Respondent stopped the court
record abstract from being transmitted to the Secretary of State and adjourned the case
“approximately 40 times” until June 2010, at which point the file was closed and fines
and costs were waived.
24
   The master noted one example involving a minor who had been charged in June 2007
with being in possession of alcohol, an offense that does not permit the imposition of a
jail sentence. See MCL 436.1703(1)(a). The case was adjourned 37 times, requiring the
defendant to make numerous appearances in court. Ultimately, the defendant was jailed
on a bench warrant for failing to appear. The case was eventually resolved in July 2010
by a different judge of the 12th District Court.



                                             12
       The master rejected respondent’s claim that the excessive delays were proper

because he had the authority to delay sentencing for one year25 and could place a

defendant on probation for up to two years.26 Respondent claimed that he had the

authority to delay a defendant’s sentencing for as long as four years. The master found

that respondent’s claim was “disingenuous” and “appear[ed] to be made up after the

fact.”27   The master also rejected respondent’s claim that extended delays were

comparable to a specialty court and that cases were delayed for “prolonged periods” for

“salutary purposes.” Rather, the master concluded that “[i]t was respondent’s practice to

hold defendants for unspecified periods of time, unsentenced, for completion of tasks that

did not necessarily address the offense for which the defendants were being sentenced.”

                              COUNT 6: PEACE BONDS

       The master found that the sixth count of the complaint, which alleged that

respondent did not follow the proper procedures when imposing peace bonds, had not

been proved by a preponderance of the evidence.          While respondent “lacked due


25
   See MCL 771.1(2) (“In an action in which the court may place the defendant on
probation, the court may delay sentencing the defendant for not more than 1 year to give
the defendant an opportunity to prove to the court his or her eligibility for probation or
other leniency compatible with the ends of justice and the defendant’s
rehabilitation . . . .”).
26
  MCL 771.2(1) provides that, with narrow exceptions, “if the defendant is convicted for
an offense that is not a felony, the probation period shall not exceed 2 years.”
27
  The master’s conclusion was based on the fact that the court files did not indicate that
respondent was imposing a delayed sentence, none of the defendants were advised they
were receiving a delayed sentence, and many of the delays occurred either before the
guilty plea was tendered or after the defendant was sentenced.



                                           13
diligence in not knowing the law” regarding peace bonds, there was no evidence of

misconduct.

                     COUNT 7: INTERFERENCE WITH A CASE

       The master found that the seventh count of the complaint, which alleged that

respondent had improperly interfered with a case assigned to another judge, had been

proved by a preponderance of the evidence. Respondent had a conversation with Roscina

Ragland regarding her landlord-tenant case before 12th District Court Judge Michael J.

Klaeren. Ragland, described by respondent as a “frequent flyer,” showed respondent an

order of eviction issued by Judge Klaeren. The previous day, Judge Klaeren had declined

to stay the order of eviction as Ragland’s counsel requested. Believing that Ragland was

being “abused,” respondent approached Judge Klaeren and spent 30 to 45 minutes

attempting to persuade him to stay the order of eviction.          When that effort was

unsuccessful, respondent contacted the court’s process server, Emmanuel Morales.

Respondent told Morales that both Morales and the plaintiff’s attorney “could be sued” if

the writ were executed. Judge Klaeren held a hearing and issued a second writ because

Mr. Morales was “afraid to execute the writ.” The master rejected respondent’s claim

that his activities were indistinguishable from the actions determined not to constitute

judicial misconduct in In re Hultgren.28

28
    In re Hultgren, 482 Mich 358; 758 NW2d 258 (2008). The master noted that, in
contrast to Hultgren, respondent contacted the assigned judge directly for the purposes of
advocating for Ragland. Additionally, Ragland was represented by an attorney, whereas
the defendant in Hultgren was an “immigrant with limited language skills.” Lastly, in
contrast to Hultgren, respondent “used the power of his office to stop the writ of eviction
by calling the court officer” and telling the officer that he “could be sued if he executed
it.”



                                            14
                            COUNT 8: MISREPRESENTATIONS

         The master found that the eighth count of the complaint, which alleged that

respondent had made misrepresentations to the JTC, had been proved by a preponderance

of the evidence.29 Specifically, in respondent’s response to the 28-day notice provided by

the JTC,30 respondent admitted dismissing tickets without hearings or without

authorization from the prosecutor, but stated that the dismissals were “without objection

in the end.” This statement, according to the master, falsely implied that the dismissals

had been done with prosecutorial knowledge and approval. Additionally, respondent’s

response to the 28-day letter stated that he only dismissed cases “when a dismissal was

inevitable” and only when “presented with solid evidence” justifying dismissal. These

statements were found to be false because the prosecutors had no knowledge that cases

were being dismissed, they would not have consented to dismissal, and the

“overwhelming evidence” established that respondent dismissed tickets “with no

evidence shown whatsoever.”31

         Similarly, respondent was found to have made false statements in his response to

the 28-day letter and his answer regarding abstracts required to be sent to the Secretary of

State. Respondent stated that he never altered or deleted an abstract and that court staff,

rather than respondent, sent the relevant information to the Secretary of State. This was


29
   The master also found that two instances of misrepresentation had not been proved by
a preponderance of the evidence.
30
     See MCR 9.207(D)(1).
31
     These cases included “those of his wife, court staff and himself.”



                                               15
found to be a false statement, as respondent acknowledged having the ability to directly

access the relevant portion of the court’s computer system until his access was revoked

because of his misuse. Respondent’s response also stated that he merely informed “the

[Secretary of State] of changes in the status of a case” and that the reasons given by

respondent for the correction of abstracts “have been accurate.” These assertions were

determined to be false. Respondent admitted at the hearing that the code “sent in error”

had been entered “in order to cancel an abstract” that had otherwise properly been

transmitted to the Secretary of State. Moreover, there was “abundant proof” that, after

defendants pleaded guilty, respondent “stopped, or had stopped, abstracts which were

statutorily required to be sent to the [Secretary of State].” The master also noted that

respondent “removed or deleted abstracts” sometimes “years after conviction” when, in

fact, there had been no change in the status of a case. Indeed, the master found “abundant

evidence” showing that respondent “routinely and frequently directly stopped, or had a

clerk stop, abstracts for the sole purpose of avoiding negative consequences from the

Secretary of State.”32

         Further, at the hearing before the master and in his response to the 28-day letter,

respondent stated that he did not order defendants to pay the costs of prosecution because

it was illegal and that “most of the cases which included [costs of prosecution] as part of

the plea bargain did not qualify.” This assertion was found to be false because the “facts

admitted at the hearing” showed that respondent ordered costs in cases that did not

qualify under the statute and failed to order costs when it was statutorily permissible.

32
     The master noted that “[r]espondent acknowledged this repeatedly.”



                                             16
Rather, the master held that respondent’s reasons for not ordering costs “had to do with

what the defendant could afford and whether the court would get any money” after the

costs were paid.

            B. THE DECISION AND RECOMMENDATION OF THE JTC

       After hearing oral argument, the JTC issued its decision and recommendation for

discipline. The JTC adopted the master’s findings of fact “in their entirety,” concluding

that counts 1, 2, 3, 4, 5, 7, and 8 of the amended complaint had been proved by a

preponderance of the evidence.       The JTC determined that respondent’s misconduct

warranted removal from office and “highlight[ed] five particular factual findings”33 as

well as respondent’s misleading statements to the commission as providing the basis for

the JTC’s “conclusion regarding the appropriate sanction.” The JTC discussed at length

the highlighted findings, but reiterated that it “adopt[ed] and incorporate[d]” the “balance

of the master’s factual findings” to the extent “not already set forth” in the JTC’s

decision. The JTC concluded that respondent’s misconduct violated Const 1963, art 6,

§ 30; MCR 9.104(A)(1), (2), and (4); MCR 9.205 and 9.208(B); Canons 1, 2(A), 2(B),

2(C), 3(A)(1), 3(A)(4), and 3(A)(5) of the Code of Judicial Conduct; MCL 257.328(3);

MCL 257.907(9); and MCL 257.732. Additionally, the JTC concluded that respondent



33
   The five “highlighted” factual findings were (1) respondent’s dismissing his four
parking tickets without notice to the prosecutor or chief judge, (2) respondent’s
dismissing the tickets of his wife, staff, and an acquaintance of his wife without notice to
the prosecutor or chief judge, (3) respondent’s pattern of improper dismissals without
hearings or notice to the prosecutor, (4) respondent’s pattern of interfering with abstracts
sent to the Secretary of State’s office, and (5) respondent’s direct interference with a case
pending before a different judge.



                                             17
violated the disqualification rules in MCR 2.003(C) and Canon 3(C) in failing to recuse

himself from cases involving himself and his wife.

         In determining the appropriate sanction, the JTC assessed the factors set forth in In

re Brown.34 Finding that respondent’s misconduct implicated six of the seven Brown

factors, the JTC concluded that a severe sanction was warranted. In addition to the

Brown factors, the JTC noted that respondent had a prior history of judicial misconduct.

In 1998, respondent received a public censure for misconduct wherein he “intentionally

manipulated fines and costs in an effort to punish the City of Jackson for its actions

involving the pensions of certain city employees.”35 The JTC noted that the present case

was similar to the prior case of misconduct in that “respondent kept engaging in wrongful

behavior after the Chief Judge directed him to stop.” Given respondent’s “deliberate and

repeated decisions to circumvent the judicial process,” the JTC concluded that respondent

was “unfit to sit as a judge” and therefore recommended his removal. The JTC also

asked that respondent be assessed costs in the amount of $24,934.19 for his intentional

misrepresentations.

                                               II

         The power to discipline a judge resides exclusively in this Court, but it is

exercised on recommendation of the JTC.36 This Court reviews de novo the factual


34
     In re Brown, 461 Mich 1291, 1292-1293 (1999).
35
  See In re Justin, 456 Mich 1220 (1998). In that matter, respondent entered into a
consent agreement with the JTC for a public censure.
36
     Const 1963, art 6, § 30.



                                              18
findings and the recommendations of the JTC.37 The proper standard of proof to be used

in judicial tenure cases is a preponderance of the evidence.38

         On review of the entire record, we agree with and adopt in full the factual findings

of the master and the JTC. Furthermore, we adopt the disciplinary recommendation of

the JTC. It is fair to say that the common themes running throughout respondent’s

substantiated acts of misconduct are a calculated disregard for the law and an intentional

effort to undermine the judicial process, as deemed warranted or expedient by the

respondent. Such misconduct evinces an unacceptable disregard for the role of judge as

well as disdain for due process and the right of parties to a fair hearing.

         Respondent’s actions are completely antithetical to the privilege of being a judge

and more than adequately justify his removal from office.

         To begin with, respondent’s misconduct in fixing his own tickets and the tickets of

his wife and staff, standing alone, is more than sufficient to justify his removal from

office. Respondent used the authority of his office to bypass the normal adjudicatory

process and permit wrongdoers to evade responsibility for violating the law. Respondent

summarily dismissed four tickets issued to himself, five tickets issued to his wife, and

two tickets issued to members of his staff. Respondent acknowledged that he dismissed

these tickets, but claimed that the only misconduct he committed when doing so was

failing to recuse himself from the cases. Respondent’s assertion presumes that, apart

from respondent’s failure to recuse himself, the cases were otherwise properly resolved

37
     MCR 9.225; In re Somers, 384 Mich 320, 323; 182 NW2d 341 (1971).
38
     MCR 9.211(A); In re Loyd, 424 Mich 514, 521; 384 NW2d 9 (1986).



                                              19
through the judicial process and the dismissals were conducted in accordance with

Michigan rules and procedures, as one would ordinarily expect when resolving a legal

dispute. This presumption is, quite simply, false.

         In 1859, this Court described “judicial power” as “the power to hear and determine

controversies between adverse parties, and questions in litigation.”39 The fundamental

purpose in resolving such controversies is quite simple: the fair ascertainment of the

truth.40 While it is axiomatic that respondent could not sit as a neutral arbiter over his

own cases, the simple fact of the matter is that respondent’s actions were deliberately

calculated to ensure that no court proceedings would ever be held. When respondent

fixed his own tickets, for example, he apparently provided an “explanation”41 to himself

and, having found his own explanation credible, simply dismissed his tickets.42 The

39
     Daniels v People, 6 Mich 381, 388 (1859).
40
   People v Johnson, 356 Mich 619, 621; 97 NW2d 739 (1959) (noting that a criminal
trial is “an inquiry primarily directed toward the fair ascertainment of truth”).
41
   There is absolutely no statutory authority permitting a judge to dismiss a case “after
explanation.”     Respondent cites MCL 600.8715(3), MCL 600.8809(2)(b), MCL
600.8811, and MCL 600.8815 in support of his claimed authority. However, each of
these statutory provisions concerns a defendant’s ability to admit responsibility for his
civil infraction “with explanation.” While a defendant’s explanation may serve to
mitigate the sanction imposed, see MCL 600.8715(4) and MCL 600.8815(4), a wholesale
dismissal of the case after a defendant has admitted responsibility for the violation does
not appear to be included among the available “sanctions.” See MCL 600.8727(2); MCL
600.8827(2).
42
   Ostensibly, the “explanation” respondent provided to himself was that he was not
responsible for his parking tickets because someone else was driving his automobile at
the time each ticket was issued. However, even this portion of respondent’s excuse is
without legal merit. Under Michigan law, the owner of the vehicle “is prima facie
responsible” for civil parking infractions, MCL 257.675c(1), and may only assert an
“affirmative defense” if the vehicle was “in the possession of a person whom the owner


                                             20
entire judicial process was consciously sidestepped. There was no public hearing, no

opposing party present, no evidence presented, no cross-examination of witnesses, and

none of the other mechanisms that provide a fair ascertainment of the truth.43 In short,

respondent deliberately abused the judicial power with which he was entrusted to prevent

the truth of his own wrongdoing from being discovered. While respondent claimed that

dismissing his own tickets “provided the least expensive way of handling the situation for

the court,” it is patently obvious that dismissing his own tickets provided respondent the

least expensive resolution for himself.

       Respondent’s intentional abuses of judicial power to benefit himself, his spouse,

and his staff are inconsistent with his oath of office and deleterious to the integrity and

honor of the judiciary.44 Respondent’s belief that he is above the law, and not “as subject

to the law as those that appear before” him, renders him unworthy of holding judicial

office.45




had not knowingly permitted to operate the vehicle,” MCL 257.675c(2). The statute
applies to both statutory violations and violations of “a local ordinance prohibiting or
restricting the stopping, standing, or parking of a vehicle . . . .” MCL 257.675c(1).
43
  At the end of his testimony before the JTC, respondent acknowledged that he “should
have” presented his defense to a visiting judge.
44
  The oath of office respondent took requires him to “solemnly swear” to support the
Constitution and to “faithfully discharge the duties of” a district court judge. See MCL
168.467j; Const 1963, art 11, § 1.
45
  In re Noecker, 472 Mich 1, 13; 691 NW2d 440 (2005) (holding that a judge’s conduct
“seriously undermined the public’s faith that judges are as subject to the law as those who
appear before them” and justified removal from office).



                                            21
       While respondent’s misconduct in fixing his tickets and the tickets of his wife and

staff warrants removal from office, respondent’s misconduct was regrettably not so

limited. The record shows that on numerous occasions, respondent dismissed citations

and misdemeanor charges for select defendants without a hearing or notice to the

prosecutor.46 Respondent admits dismissing cases after “discussing the matters in the

hallway” with a defendant and without advising the prosecuting attorney because he

believed this manner of case resolution provided “optimum, convenient service.”47

Respondent provides no authority for this provision of “optimum, convenient service”

because, quite obviously, none exists.     As discussed, the core of “judicial power”

involves the power to hear and determine controversies between adverse parties.

Respondent’s method of dismissing cases after having a discussion with only one side of

a controversy is not a valid exercise of the judicial power; rather, it is a perversion of

judicial power.   Apparently, respondent believed that providing what he considered

“optimum, convenient service” trumped the law and the canons of judicial ethics and

gave him license to do away with the truth-finding process entirely.48



46
   While the citations and charges were mostly dismissed “after explanation,” in two
instances respondent ordered cases “dismissed in the interest of justice.” Respondent
provided no rationalization for this alternative means of dismissing criminal charges.
47
   Respondent also testified that he dismissed charges in one case so that he would not
have to set the case for “pretrial and trial.” In another case, respondent dismissed a
charge because despite the fact that the defendant readily admitted his guilt to the
offense, “the township prosecutor had already departed from the building.”
48
  Interestingly, while some citizens received the “optimum, convenient service” of
having their tickets and charges summarily dismissed, other citizens were forced to
endure the inconvenience and burden of countless adjournments and delays, requiring


                                            22
         Additionally, respondent felt compelled to “improve upon” validly entered plea

agreements between the prosecutor and defendants, even going so far as to dismiss cases

or counts after a defendant had tendered a guilty plea to the charges. Respondent has

identified no authority that would permit him to dismiss criminal charges in this manner.

Indeed, such actions implicate the separation of powers principles49 articulated in Const

1963, art 3, § 2.50 Also, without informing the prosecutor, respondent failed to follow


frequent court appearances. It is unclear how this latter group fit into respondent’s theory
of providing “optimum, convenient service.”

       Moreover, respondent’s belief that expediency could trump the rule of law had
repercussions for the entire 12th District Court. When citizens who had received
“optimum, convenient service” in respondent’s courtroom later found themselves in
another judge’s courtroom, where the rule of law, not “optimum, convenient service,”
was the guiding principle, these citizens sometimes became confused and angry. As the
chief judge of the court explained:

                These people were indignant with us when we imposed a sentence,
         because [respondent] didn’t do this. Why are you doing this to me? Why
         are you sentencing me? Because [respondent] didn’t do this. It was a
         different kind of justice in that courtroom than the justice that was received
         by or administrated by the other three judges. And, yes, there were
         repercussions; there were people that were extremely angry, people who
         questioned our authority for doing what we were doing.
49
     As this Court has explained,

         [t]he power to determine whether to charge a defendant and what charge
         should be brought is an executive power, which vests exclusively in the
         prosecutor. The exercise of judicial power over the discharge of the
         prosecutor’s duties “is limited to those activities or decisions by the
         prosecutor that are unconstitutional, illegal, or ultra vires.” [People v
         Gillis, 474 Mich 105, 141 n 19; 712 NW2d 419 (2006) (citations omitted).]

50
   That section provides: “The powers of government are divided into three branches:
legislative, executive and judicial. No person exercising powers of one branch shall


                                              23
plea agreements that required the payment of costs. While respondent claims that the

imposition of such costs was illegal, we agree with the master that the veracity of

respondent’s claimed belief is belied by his inconsistent pattern of ordering costs.

Respondent’s acts of failing to order costs as part of the plea agreement in some cases in

which they were explicitly permitted by law and ordering costs in other cases in the

complete absence of statutory authority undercut any claim that respondent legitimately

believed that the imposition of costs was illegal.51

       Respondent’s multitudinous acts of deleting or altering the abstracts of court

records to be sent to the Secretary of State as MCL 257.732 requires or stopping them

from being sent also provides a basis for removing respondent from office.             By

respondent’s own admission, he ordered that abstracts required by law to be sent not be

sent, removed or deleted validly entered abstracts, and entered false information into the

system to accomplish the removal.52 However, the law is absolutely clear regarding

respondent’s actions: they are utterly and categorically prohibited. The Legislature has

indicated that the “failure, refusal, or neglect of a person to comply” with the reporting

requirements of MCL 257.732 “constitutes misconduct in office and is grounds for

exercise powers properly belonging to another branch except as expressly provided in
this constitution.”
51
  Moreover, if respondent believed that a term in the plea agreement was illegal, he
should have declined to accept the plea agreement, permitting the prosecutor and
defendant to return to the negotiating table. See MCR 6.302(A).
52
  Because each abstract is “entered upon the master driving record of the person to
whom it pertains,” MCL 257.732(15), respondent’s acts had the effect of clearing or
improving the master driving record of the lucky beneficiaries of respondent’s
munificence.



                                             24
removal from office.”53 Moreover, subject to exceptions not applicable here, “a court

shall not order expunction of any violation reportable to the secretary of state . . . .”54

        Respondent argues that because MCL 257.732 imposes the duty to forward court

record abstracts on “municipal judge[s] and each clerk of a court of record,” the statute is

“not applicable to him” because he is neither a municipal judge nor a court clerk.

However, while MCL 257.732(1) does indicate that “the municipal judge or clerk of the

court of record” must forward the court record abstracts to the Secretary of State, the

scope of MCL 257.732(14) is not so circumscribed: it applies to “a person,” a category

that undeniably includes respondent.55 Moreover, the testimony of the chief judge of the

12th District Court indicated that respondent was the only judge in that court to make

entries into the court’s computer system.56 The evidence also established that respondent

had ordered his staff to stop the entry of abstracts in violation of MCL 257.732. It simply

provides no defense that respondent elected to access the system instead of court staff or

ordered court staff to violate the law on his behalf. Respondent’s unabashed and willful



53
     MCL 257.732(14).
54
     MCL 257.732(22).
55
   Even if we were to conclude that MCL 257.732 was not directly applicable to
respondent, there is no reason this Court could not take notice of the statute and consider
the Legislature’s pronouncement regarding conduct constituting “misconduct in office”
in determining whether respondent committed judicial misconduct as well as the
appropriate sanction.
56
  The chief judge also testified that respondent was the only judge who had access to the
“[Secretary of State] systems” and could send information to the Secretary of State
asking that “abstracts be removed.”



                                              25
violation of the statutory requirements provides further support for the sanction of

removal.

      Finally, respondent has been determined to have lied under oath during the JTC

proceedings. This is entirely incompatible with judicial office and warrants removal. We

summarize three instances of respondent’s lying under oath.

      During respondent’s testimony, he reiterated that the reason he did not order a

defendant to pay the costs of prosecution as part of a plea bargain was that such costs

were “not authorized” by MCL 769.1f. The evidence adduced at the hearing established

that this statement was a falsehood and that statutory authority was not respondent’s

motivating consideration in determining whether to order costs.

      The assistant city attorney for the city of Jackson testified that when his office

became aware that respondent was not abiding by plea agreements, it began monitoring

respondent’s compliance with the city’s plea agreements by tracking approximately 130

cases between 2008 and 2009. The result of the monitoring revealed that of the cases

surveyed in which there was no statutory authority to order the payment of costs,

respondent ordered costs in 55 percent of them. The act of ordering costs in a majority of

the cases for which there was no statutory authority to do so belies any claim that

statutory authorization was respondent’s foremost consideration.

      Furthermore, in describing why he did not impose the costs as part of a plea

agreement, respondent stated:

            And part of my problem is that, you know, I can only assess [a] total
      amount of so much, and if 50 or . . . 100 or $200 goes into costs of
      prosecution, that means, with what’s going to the state, that there is not a
      whole lot that is going to go to the county, and, of course, the county is the


                                           26
      one that supports the court. And it seems a challenge to me, particularly in
      this economic climate with a number of people that we deal with and their
      financial situation that I can—especially since these costs of prosecution
      are not related very much to the actual costs to the municipality.
      During the hearing, respondent was serially impeached with dozens of cases in

which he ordered the payment of costs despite the glaring absence of statutory authority.

While respondent testified that he did not remember the specific details of the cases, he

did acknowledge that he ordered the payment of costs without statutory authority because

(1) “there was substantial negotiation between the township prosecutor and the defense

attorney,” (2) he “went along” with the imposition of costs since “the defendant was

willing to pay money in order to have the matter dismissed,” and (3) ordering the costs of

prosecution was “justified” by the “benefits” a defendant received by a favorable plea

bargain. Respondent testified that there were “times” when it was “easier” to charge both

court costs and the costs of prosecution, while in other cases it was “very hard to do

that.” The record reveals the following colloquy:


             The Master: So if I understand what you’re saying, it didn’t have to
      do with the philosophical belief or the legal standard, but it had to do with
      the defendant’s ability to pay?

             Respondent: That was—that was a way—that was a situation where
      it was easier for me to go along with my fellow judges.

             The Master: Because the defendant couldn’t pay?

              Respondent: Because of the fact that the defendant, if the defendant
      had been convicted of all of the charges and had to pay fines and costs on
      all of the charges, they probably would have ended up paying more than
      they would have paid being assessed for one count and also having to pay
      some costs of prosecution.

                                         * * *


                                           27
             [The Examiner]: . . . So if I understand your answer to the judge,
      despite the fact you say it’s illegal on these cases, economic factors caused
      you to violate what you say is the law; is that correct?

             Respondent: Certainly my concern about where fines and costs
      ultimately ended up affected my—my determination, and certainly was not
      authorized.


      Additionally, there were many cases in which respondent did not order payment

of the costs of prosecution as part of a plea agreement, even though MCL 769.1f

specifically authorizes it. Respondent testified under oath that he did not order costs in

these cases because the amounts were “excessive” and therefore not “appropriate” for

him to authorize. Respondent further testified that the costs of prosecution had to be

“justified and documented.”      We conclude that these statements were also false.

Respondent both ordered and failed to order costs as part of a plea agreement when the

agreed-upon amounts were identical and failed to order the costs of prosecution when the

amount contained in the plea agreement was substantially less than the amount in

another. Additionally, respondent ordered costs in the complete absence of justification

or documentation, contradicting any claim that costs had to be “justified and

documented.”

      Respondent acknowledged that the Jackson city attorney would generally permit a

defendant charged with operating a motor vehicle while intoxicated to plead guilty of

operating a motor vehicle while visibly impaired.         As part of those agreements,

defendants often agreed to pay $200 for the costs of prosecution. The assistant city

attorney testified that respondent failed to order costs in 78 percent of the drunk driving

cases in which costs were part of the plea agreement during the relevant tracking period.


                                            28
Most of those cases involved costs in the amount of $200. However, in addition to

failing to order costs in the amount of $200, respondent also failed to order costs when

the amount in the plea agreement was much lower, such as $100 or $50. In each case in

which respondent ordered costs as part of an agreement reducing the charges from

operating while intoxicated to operating while visibly impaired, respondent uniformly

assessed costs of $200—an amount respondent’s testimony indicated was “excessive.”

Moreover, respondent acknowledged at the hearing that he did not require any type of

documentation or proof on those occasions when he ordered costs pursuant to a plea

agreement.

      Lastly, while under oath, respondent indicated that his practice of “talking to

people” and dismissing their cases depended on defendants’ “having actual proof that

their position was right[.]” However, this was a blatantly false statement, and one need

look no further than respondent’s actions dismissing the tickets of his court staff, who

received citations for speeding, and his spouse, who received three citations for speeding

and a citation for disobeying a stop sign. Respondent’s spouse and staff did not, in fact,

provide “actual proof” justifying dismissal of their tickets, and respondent, by dismissing

the tickets himself without a hearing, “conveniently” precluded the officers who issued

the tickets and the prosecutor from offering proof of the violations.           Moreover,

respondent dismissed a wide variety of cases that are simply not amenable to a

defendant’s providing “actual proof” of innocence, including, for example, speeding or

driving with a suspended license. It is unclear what “actual proof” could be provided

under these circumstances. Even for those cases in which it was possible to provide




                                            29
“actual proof,” respondent was impeached by court transcripts establishing that he

dismissed cases without seeing “actual proof” of insurance.

       Because the record fully supports the finding that respondent lied under oath, the

appropriate sanction is removal from office.       Respondent’s act of lying under oath

categorically renders him unfit for office. As this Court has noted,

       [o]ur judicial system has long recognized the sanctity and importance of the
       oath. An oath is a significant act, establishing that the oath taker promises
       to be truthful. As the “focal point of the administration of justice,” a judge
       is entrusted by the public and has the responsibility to seek truth and justice
       by evaluating the testimony given under oath. When a judge lies under
       oath, he or she has failed to internalize one of the central standards of
       justice and becomes unfit to sit in judgment of others.

              Certainly, Judicial Tenure Commission proceedings are intended to
       be remedial, not penal. The vast majority of misconduct found by the
       Judicial Tenure Commission is not fatal; rather, it reflects oversight or poor
       judgment on the part of a fallible human being who is a judge. However,
       some misconduct, such as lying under oath, goes to the very core of judicial
       duty and demonstrates the lack of character of such a person to be
       entrusted with judicial privilege.

             . . . Lying under oath, as the respondent has been adjudged to have
       done, makes him unfit for judicial office.[57]


       Finally, we note that respondent’s other acts of substantiated judicial misconduct,

while quite serious, might not warrant removal from office if taken in isolation.

However, the inescapable truth is that respondent’s other substantiated acts of

misconduct, as well as his previous disciplinary history, are not isolated, but are part and


57
  Noecker, 472 Mich at 17-18 (YOUNG, J., concurring) (emphasis added; citations
omitted).



                                             30
parcel of respondent’s pervasive pattern of misconduct and his calculated disregard for

the law.    As the master succinctly concluded, “[r]espondent has repeatedly and

intentionally demonstrated a defiant lack of respect for the rule of law and the separations

of powers.” Respondent’s clear disregard for the rule of law is incompatible with a

judge’s duty to uphold the law and renders him unfit for judicial office.

       We order that respondent be removed from office. Additionally, pursuant to MCR

9.205(B), we order the JTC to submit a bill of costs, itemizing what costs may be

attributed to the conduct or statements of respondent that permit this Court to impose

“costs, fees, and expenses incurred by the [JTC] in prosecuting the complaint.” Pursuant

to MCR 7.317(C)(3), the clerk is directed to issue the judgment order forthwith.


                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Mary Beth Kelly
                                                        Brian K. Zahra


       CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ. We concur in the result only.




                                            31